458 S.W.2d 932 (1970)
Buddie Joe WILLIAMS, Appellant,
v.
The STATE of Texas, Appellee.
No. 43473.
Court of Criminal Appeals of Texas.
November 4, 1970.
No attorney on appeal.
Thomas J. Purdom, County Attorney, Lubbock, and Jim D. Vollers, State's Atty., Austin, for the State.

OPINION
ONION, Judge.
The offense is unlawfully carrying a pistol; the punishment, 60 days in jail.
Some time prior to trial appellant filed a pauper's oath alleging he was wholly destitute. The court appointed him counsel. At the time of sentence notice of appeal was given. There is in this record no transcription of the court reporter's notes and no appellate brief has been filed on behalf of the appellant.
The State has now filed in this court a motion to abate the appeal. It appears the same should be granted to permit proceedings to be conducted by the trial court under the provisions of Article 40.09, Vernon's Ann.C.C.P., as if this appeal had not been filed in this court, which may include providing the appellant with effective aid of counsel on appeal. Martin v. State, Tex.Cr.App., 441 S.W.2d 535; Jackson v. State, Tex.Cr.App., 447 S.W.2d 922; Garza v. State, Tex.Cr.App., 433 S.W.2d 428. Cf. Steel v. State, Tex.Cr.App., 453 S.W.2d 486.
The appeal is abated.